Citation Nr: 1103665	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  98-00 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a total rating for compensation purposes based on 
individual unemployability due to service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel






INTRODUCTION

The Veteran had active military service from April 1962 to 
February 1983.

This matter comes to the Board of Veterans' Appeals (Board) from 
a September 1999 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which, 
in pertinent part, denied entitlement to TDIU.

The Board remanded the Veteran's current claim for additional 
development in August 2005, June 2007, July 2008, and February 
2010.

In January 2011, the Veteran submitted a statement of his 
contentions and duplicative medical evidence relating to his 
service-connected headaches disability.  Although a written 
waiver of the Veteran's right to have the RO consider the 
evidence in the first instance was not included, because this 
evidence is redundant of previously received lay and medical 
evidence, a remand pursuant to 38 C.F.R. § 20.1304 is not 
necessary.  See 38 C.F.R. § 20.1304.  


FINDINGS OF FACT

1.  The Veteran does not have a service-connected disability 
rated at 60 percent or more; or two or more disabilities with at 
least one disability rated at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 percent 
or more. 

2.  A preponderance of the competent evidence is against a 
finding that the Veteran's service-connected disabilities render 
him unable to secure or follow a substantially gainful 
occupation, and therefore referral to the Director of 
Compensation and Pension Service for extra-schedular 
consideration is not warranted.  



CONCLUSION OF LAW

The criteria for a total rating for compensation purposes based 
on individual unemployability due to TDIU have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.321(b)(1), 3.340, 3.341, 4.15, 4.16(a)(b), 4.25 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2010).  Letters dated in January 2006, November 
2008, and April 2010 satisfied the duty to notify provisions.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  These letters also 
notified the Veteran of regulations pertinent to the 
establishment of an effective date and of the disability rating.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The claim 
was subsequently re-adjudicated in a November 2010 supplemental 
statement of the case (SSOC).  

The Veteran's service treatment records (STRs), VA medical 
treatment records, and private treatment records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran's 
Social Security Administration (SSA) disability determination, 
and the records considered in that determination, were obtained.  
38 C.F.R. § 3.159 (c) (2).  Numerous VA examinations were 
conducted to determine the Veteran's employability; the Veteran 
has not argued, and the record does not reflect, that these 
examinations or opinions are inadequate for rating purposes.  38 
C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007).  

There is no indication in the record that any additional evidence 
relevant to the issue decided is available and not part of the 
claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of the case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. 
Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

The Veteran seeks entitlement to a TDIU.  He claims that he 
cannot work due to his service-connected hypertension, heart 
condition, and chronic migraine headaches.

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. §3.340.

Total disability ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 percent disability evaluation, or, 
with less disability, if certain criteria are met.  Id.  Where 
the schedular rating is less than total, a total disability 
rating for compensation purposes may be assigned when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if there 
are two or more disabilities, there shall be at least one ratable 
at 40 percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 3.341, 4.16(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran is service-connected for hypertensive cardiovascular 
disease, mild, which is currently rated as 30 percent disabling; 
tinnitus, which is currently rated as 10 percent disabling; 
migraine headaches, which is currently rated as 10 percent 
disabling, hypertensive vascular disease, which is currently 
rated as 10 percent disabling, fracture right wrist, status post 
third metacarpal fracture, hearing loss, left ear, and residuals, 
scars, shrapnel wound of the left foot, all of which are 
currently rated as non-compensable.  His current combined 
disability rating is 50 percent.  

The Veteran does not have one disability rated at 40 percent or 
more and his combined rating is not 70 percent or more.  Thus, 
the Veteran does not meet the schedular standards for 
consideration of a TDIU under 38 C.F.R. § 4.16(a).  See 38 C.F.R. 
§§ 3.340, 3.341.  

A Veteran can also receive a TDIU under 38 C.F.R. § 4.16(b).  It 
is the established policy of VA that all Veterans who are unable 
to secure and follow a substantially gainful occupation by reason 
of service-connected disabilities shall be rated totally 
disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to 
the Director of the Compensation and Pension Service for extra-
schedular consideration all cases of Veterans who are 
unemployable by reason of service- connected disabilities but who 
fail to meet the percentage requirements set forth in 38 C.F.R. § 
4.16(a).  The Veteran's service-connected disabilities, 
employment history, educational and vocational attainment, and 
all other factors having a bearing on the issue must be 
addressed.  38 C.F.R. § 4.16(b).  For the Veteran to prevail in 
his claim for TDIU, the record must reflect circumstances, apart 
from non-service-connected conditions, that place him in a 
different position than other Veterans who meet the basic 
schedular criteria.  The sole fact that a claimant is unemployed 
or has difficulty obtaining employment is not enough.  A high 
rating in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate question 
is whether the Veteran is capable of performing the physical and 
mental acts required by employment, not whether he or she can 
find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

An August 1990 document notes that the Veteran's physician 
certified that he is unable to return to work due to probable 
cluster headaches.  

An April 1999 private medical opinion notes that the Veteran was 
66 years old and has not worked since 1997.  He stopped working 
secondary to his problems with persistent cluster headaches.  
Impressions of coronary artery disease, neck pain, chronic 
obstructive pulmonary disease (COPD), and migraine headaches were 
given.  The treating physician noted that he believes that the 
Veteran's ability to sit, stand, and walk is somewhat limited due 
to the disease in his upper spine and neck and that his ability 
to lift and handle objects may be limited by radicular symptoms.  

A November 2001 SSA medical determination notes that the Veteran 
was determined to be disabled from November 2001 and that his 
primary diagnoses were cardiomyopathies and COPD.  A May 2002 SSA 
Decision notes that the Veteran has cluster headaches, 
degenerative joint disease (DJD), COPD, hypertensive 
cardiovascular disease, obstructive cardiomyopathy, and anxiety, 
and that these mental and physical impairments are severe.  

A December 2008 VA examination report notes that the Veteran's 
claim file was reviewed and that, following a physical 
examination, the Veteran was given an impression of status post 
shrapnel injury with stable scars.  The examiner noted that the 
Veteran reported he is able to perform duties while employed and 
around the home.  He is able to engage in activities of daily 
living.  He reports he is unemployable from his headaches and not 
the shrapnel injury of his left great toe.  There is no 
justification for unemployability based on this examination.  

A December 2008 VA examination report notes that, following a 
physical examination, the Veteran was given diagnoses of status 
post bilateral wrist injuries and status post left middle finger 
fracture without residuals.  The Veteran reported he last worked 
in 1988 and stopped due to cluster headaches.  His right and left 
wrist and left middle finger conditions affected his job 
performance because he could not lift more than 20 pounds.  The 
examiner opined that the Veteran's service connected bilateral 
wrist and left finger conditions do not render him incapable of 
securing or maintaining gainful employment.  Although he is a 
high school graduate, his age of 66 would have a negative impact 
on his ability to secure employment, especially since he last 
worked in 1988.  The Veteran's post traumatic arthritis would 
interfere with his ability to perform a job requiring repetitive 
wrist movements such as hammering or turning screws.  An addendum 
to the December 2008 VA examination report, dated in March 2009, 
notes that the Veteran's claim file was reviewed.  The examiner 
noted that her opinion regarding the Veteran's employment has not 
changed.  Residuals of a left middle finger fracture and post 
traumatic wrist arthritis do not render him incapable of securing 
or maintaining gainful employment.  

A January 2009 VA examination report notes that the Veteran was 
diagnosed with an anxiety disorder, but this condition is not 
severe enough to prevent him from substantially gainful 
occupation.  

A January 2009 VA general medical examination report notes that 
the Veteran's claim file was reviewed.  A physical examination 
was conducted and the Veteran was given 18 diagnoses. The 
examiner opined that from a general medical standpoint, the 
Veteran is unable to perform physical labor, but the examiner 
noted that he finds no restriction related to sedentary type 
work.  This disability concerning physical labor relates to the 
hypertensive cardiovascular disease and hypertrophic 
cardiomyopathy.  The other listed medical problems do not have a 
significant impact on his ability to work.  The Board notes that 
some of the 18 listed diagnoses are service connected 
disabilities while others are not.  

A January 2009 VA examination report notes that, following a 
physical examination and audiological testing, the Veteran was 
given a diagnosis of mild sensorineural hearing loss, right ear, 
and severe sensorineural hearing loss, left ear.  The Veteran is 
service connected for hearing loss and tinnitus and his level of 
hearing loss would not preclude employment.  In a February 2009 
addendum opinion the examiner noted that the Veteran's claim file 
was reviewed and that her previous opinion in January 2009 
stands.  The Veteran's hearing loss does not preclude employment.  

A November 2009 VA examination report notes that the Veteran's 
claim file was reviewed and that he reported three headaches per 
week.  The Veteran last worked as a security guard in 1997.  An 
assessment of three prostrating headaches by history, but that 
this is not substantiated in the medical record, was given.  As 
to unemployability this is difficult to assess; the examiner 
noted that he has patients with this degree of incapacity due to 
headaches that remain gainfully employed, so it is possible if 
one is motivated.

An April 2010 VA examination report notes that the Veteran's 
claim file was reviewed.  The Veteran's major limitation relates 
to his hypertrophic cardiomyopathy.  The Veteran is felt to be 
limited as far as his ability to perform manual labor.  The 
Veteran previously worked as a security guard.  The examiner 
opined that he does not find any significant limitations that 
would prevent the Veteran from resuming this type of work.  He 
should avoid heavy manual labor.  Generally walking at his normal 
pace on level ground for short distances should not present a 
problem.  The examiner noted that his overall opinion is that, 
after reviewing each of the specialist VA examination reports in 
the claim file, the Veteran should be able to engage in gainful 
employment similar to his previous type of work.  

The Veteran's self-reported lay history of being unable to work 
because of headaches or any other disability or disorder 
transcribed in some of the post-service medical records does not 
constitute competent medical evidence of his ability to engage in 
employment.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a 
bare transcription of lay history is not transformed into medical 
evidence simply because it was transcribed by a medical 
professional).  

The August 1990 document noting that the Veteran's physician 
certified that he is unable to return to work due to probable 
cluster headaches is dated many years prior to the Veteran's 
current TDIU claim, which was received by the RO in December 
1997.  Therefore, it has no relevance to the Veteran's 
employability at any time during the pendency of his TDIU claim.  
See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

The determinations made by the SSA indicate that the Veteran is 
disabled due to both service connected and non service connected 
disabilities, and therefore are not probative as to whether the 
Veteran cannot secure or follow a substantially gainful 
occupation as a result of his service-connected disabilities 
alone.  Furthermore, the Board is not bound by the findings of 
disability and/or unemployability made by other agencies, 
including SSA.  See Collier v. Derwinski, 1 Vet. App. 413, 417 
(1991) (indicating the SSA's favorable determination, while 
probative evidence to be considered in the claim with VA, is not 
dispositive or altogether binding on VA since the agencies have 
different disability determination requirements).

The negative evidence in this case outweighs the positive.  The 
Veteran believes that he cannot secure or follow a substantially 
gainful occupation as a result of his service-connected 
disabilities.  However, as a layperson, lacking in medical 
training and expertise, the Veteran cannot provide a competent 
opinion on a matter as complex as whether he can secure or follow 
a substantially gainful occupation as a result of his service 
connected disabilities, and his views are of no probative value.  
And, even if his opinion was entitled to be accorded some 
probative value, it is far outweighed by the opinions provided by 
the VA medical professionals who discussed the medical evidence 
of record and found that his service-connected disabilities do 
not render the Veteran incapable of obtaining and retaining 
employment.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007). Competent medical experts make this opinion and the Board 
is not free to substitute its own judgment for that of such 
experts.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The evidence is against a finding that the  Veteran cannot secure 
or follow a substantially gainful occupation as a result of his 
service-connected disabilities.  Notwithstanding the fact that 
the Veteran does not meet the schedular criteria for TDIU, 
pursuant to a previous Board remand, a medical opinion was 
obtained as to his employability.  Referral to the Director, 
Compensation and Pension Service for extra-schedular 
consideration is not warranted.  38 C.F.R. § 4.16(b); 38 C.F.R. § 
3.321(b).

The preponderance of the evidence is against the claim; there is 
no doubt to be resolved; and entitlement to a TDIU is not 
warranted.  




ORDER

Entitlement to a total rating for compensation purposes based on 
individual unemployability due to service-connected disabilities 
(TDIU) is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


